Case 1:18-cv-20394-RNS Document 36 Entered on FLSD Docket 06/12/2019 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

  UNITED STATES OF AMERICA ex rel. )
  DEREK LEWIS and JOEY NEIMAN,     )
                                   )
                                   ) No. 18-20394
              vs.                  )
                                   )
  COMMUNITY HEALTH SYSTEMS, )
  INC. et al.                      )


               CORRECTED MOTION TO APPEAR PRO HAC VICE,
                CONSENT TO DESIGNATION, AND REQUEST TO
          ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

                 In accordance with Local Rules 4(b) of the Special Rules Governing the

  Admission, Practice, Peer Review, and Discipline of Attorneys of the United States District

  Court for the Southern District of Florida, the undersigned respectfully moves for the admission

  pro hac vice of David E. Morrison of the law firm of Goldberg Kohn Ltd., 55 East Monroe,

  Suite 3300, Chicago, IL 60603, (312) 201-4000, for purposes of appearance as co-counsel on

  behalf of Plaintiffs Derek Lewis and Joey Neiman in the above-styled case only, and pursuant

  to Rule 2B of the CM/ECF Administrative Procedures, to permit David E. Morrison to receive

  electronic filings in this case, and in support thereof states as follows:

                 1.      David E. Morrison is not admitted to practice in the Southern District

  of Florida and is a member in good standing of the Illinois Bar and Northern District of

  Illinois.

                 2.      Movant, Jeffrey Wynn Dickstein, Esquire, of the law firm of Phillips

  and Cohen LLP, 200 South Biscayne Boulevard, Suite 2790, Miami, FL 33131, (305) 372-

  5200, is a member in good standing of The Florida Bar and the United States District Court
Case 1:18-cv-20394-RNS Document 36 Entered on FLSD Docket 06/12/2019 Page 2 of 5



  for the Southern District of Florida, and is authorized to file through the Court's electronic

  filing system. Movant consents to be designated as a member of the Bar of this Court with

  whom the Court and opposing counsel may readily communicate regarding the conduct of

  the case, upon whom filings shall be served, who shall be required to electronically file and

  serve all documents and things that may be filed and served electronically, and who shall be

  responsible for filing and serving documents in compliance with the CM/ECF Administrative

  Procedures. See Section 2B of the CM/ECF Administrative Procedures.

                 3.     In accordance with the local rules of this Court, David E. Morrison has

  made payment of this Court's $75 admission fee. A certification in accordance with Rule 4(b)

  is attached hereto.

                 4.      David E. Morrison, by and through designated counsel and pursuant to

  Section 2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice

  of    Electronic      Filings     to    David         E.   Morrison      at    email   address:

  david.morrison@goldbergkohn.com.

                 WHEREFORE, Jeffrey Wynn Dickstein, moves this Court to enter an Order

  permitting David E. Morrison to appear before this Court on behalf of Plaintiffs Derek Lewis

  and Joey Neiman, for all purposes relating to the proceedings in the above-styled matter and

  directing the Clerk to provide notice of electronic filings to David E. Morrison.

  Date: June 12, 2019                               Respectfully submitted,

                                                    /s/ Jeffrey Wynn Dickstein
                                                    Jeffrey Wynn Dickstein
                                                    Fla Bar ID # 434892
                                                    jdickstein@phillipsandcohen.com
                                                    Phillips and Cohen LLP
                                                    200 South Biscayne Blvd.
                                                    Suite 2790


                                                  -2-
Case 1:18-cv-20394-RNS Document 36 Entered on FLSD Docket 06/12/2019 Page 3 of 5



                                        Miami, FL 33131
                                        Tel: 305-372-5200
                                        Fax: 305-374-3200
                                        Attorneys for Plaintiffs Derek Lewis and
                                        Joey Neiman




                                      -3-
Case 1:18-cv-20394-RNS Document 36 Entered on FLSD Docket 06/12/2019 Page 4 of 5



                                 CERTIFICATE OF SERVICE


                  I HEREBY CERTIFY that a true and correct copy of the foregoing Corrected

  Motion to Appear Pro Hac Vice, Consent to Designation and Request to Electronically Receive

  Notices of Electronic Filings was served via this Court's CM/ECF system which will serve an

  electronic copy to all participants, on June 12, 2019, on all counsel or parties of record on the

  service list.


                                              /s/ Jeffrey Wynn Dickstein
                                              Jeffrey Wynn Dickstein
Case 1:18-cv-20394-RNS Document 36 Entered on FLSD Docket 06/12/2019 Page 5 of 5



                                   CASE NO.: 18-203394


                                       SERVICE LIST


  Matthew James Feeley
  Department of Justice, U.S. Attorneys Office
  99 NE 4 St., Suite 300
  Miami, FL 33142
  Tel: (305) 961-9003
  MFeeley@usa.doj.gov

  Attorney for United States of America
